Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 1 of 49 PageID 7349




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                           CASE NO. 19-CV-00448-VMC-CPT


    SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,
    v.

    SPARTAN SECURITIES GROUP, LTD.,
    ISLAND CAPITAL MANAGEMENT LLC,
    CARL E. DILLEY,
    MICAH J. ELDRED, and
    DAVID D. LOPEZ,

          Defendants.
    _______________________________________________/

             PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT AND
                     SUPPORTING MEMORANDUM OF LAW
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 2 of 49 PageID 7350




   Table of Contents
    I. Introduction ....................................................................................................................... 1
     II. Statement of Undisputed Material Facts ........................................................................... 3
         A. The Mirman and Rose Shell Factory ............................................................................. 4
         B. Dilley and Spartan submit Forms 211 while ignoring red flags .................................... 7
         C. The Daniels/Fan/Harrison Shell Factory ..................................................................... 15
         D. Spartan’s Policies and Procedures on Forms 211 ........................................................ 22
         E. Island’s Policies and Procedures .................................................................................. 25
     III.      MEMORANDUM OF LAW ....................................................................................... 27
         A. The Standard For Granting Summary Judgment ......................................................... 27
         B. Spartan, Island, and Dilley Violated Section 5 of the Securities Act of 1933 ............. 28
         C. Violations of Section 15(c)(2) and Rule 15c2-11 of the Exchange Act ...................... 35
     IV.       Conclusion ................................................................................................................... 45
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 3 of 49 PageID 7351




    Cases
    SEC v. Friendly Power, 49 F. Supp.2d 1363, 1372 (S.D. Fla. 1999) ............................................. 28, 30
    Anderson v. Liberty Lobby, Inc., 477 U.S 242, 250 (1986) ................................................................. 27
    Carlin Communication, Inc. v. Southern Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir. 1986) 27
    Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) ...................................................................... 27
    Doran v. Petroleum Management Co., 545 F.2d 893, 899 (5th Cir. 1977) .......................................... 35
    In re Franklin N. Wolf, Exchange Act Rel. No. 36523, 1995 WL 704151 (Nov. 29, 1995) ................ 36
    Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) ............................... 27
    Schreiber v. Burlington Northern Inc., 472 U.S. 1, 11 n.11 (1985) ..................................................... 36
    SEC v. Altomare, 300 Fed.App. 70 (2d Cir. 2008) ............................................................................... 30
    SEC v. Arcturuse Corp., 171 F. Supp. 3d 512, 531 (N.D. Tex. 2016) ................................................. 30
    SEC v. Caledonian Bank Ltd., 145 F. Supp. 3d 290, 306 (S.D.N.Y. 2015) ......................................... 30
    SEC v. Calvo, 378 F.3d 1211, 1214-15 (11th Cir. 2004) ..................................................................... 28
    SEC v. Cavanagh, 155 F.3d 129, 133 (2d Cir. 1998) ..................................................................... 29, 30
    SEC v. Chinese Consol. Benev. Ass’n, Inc., 120 F.2d 738, 741 (2d Cir. 1941) ................................... 29
    SEC v. Continental Tobacco Co., 463 F.2d 137, 155 (5th Cir. 1972) .................................................. 28
    SEC v. Cook, No. 1:13–cv–01312–SEB–MJD, 2015 WL 5022152, at *23 (S.D. Ind. Aug. 24, 2015)30
    SEC v. Empire Develop. Group, LLC, 2008 WL 2276629 at *7 (S.D.N.Y May 2008) ....................... 30
    SEC v. Farmer, 2015 WL 5838867, *18 (S.D. Tex. Oct. 7, 2015) ...................................................... 29
    SEC v. Goble, 682 F.3d 934, 947 (11th Cir. 2012) .............................................................................. 36
    SEC v. Husain, 2017 WL 810269, at *5-6 (C.D. Cal. Mar. 1, 2017) ................................................... 29
    SEC v. Lybrand, 200 F. Supp.2d 384, 392 (S.D.N.Y. 2002) ................................................................ 28
    SEC v. Murphy, 626 F.2d 633, 650-52 (9th Cir. 1980) ........................................................................ 29
    SEC v. Ralston Purina Co., 346 U.S. 119, 126 (1953)......................................................................... 35
    SEC v. Sierra Brokerage Servs., 608 F.Supp.2d 923, 950 (S.D. Ohio 2009) ................................. 29, 30
    SEC v. Softpoint, Inc., 958 F. Supp 846, 859-62 (S.D.N.Y. 1997) ...................................................... 28
    SEC v. Universal Express, Inc., 475 F. Supp. 2d. 412, 434 n. 15 (S.D.N.Y. 2007) ............................. 30
    U.S. v. Wolfson, 405 F.2d 779, 783-84 (2d Cir. 1968) ......................................................................... 28
    United States v. O'Hagan, 521 U.S. 642, 753 (1997)........................................................................... 36
    Wassel v. Eglowsky, 399 F. Supp. 1330 (D. Md. 1975) ....................................................................... 33
    Zacharias v. SEC, 569 F.3d 458, 465 (D.C. Cir. 2009)........................................................................ 29
    Statutes
    15 U.S.C. § 77e(a) and (c) .................................................................................................................... 30
    Exch. Act Rel. No. 41110, 64 FR 11124, 11149 (Mar. 8, 1999).................................................... 39, 40
    Treatises
    T. Hazen, 1 Law of Securities Regulation § 4.1 ................................................................................... 32
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 4 of 49 PageID 7352




                                                I. Introduction

            Here is how the shell game, Three Card Monte, works: the con artist puts up a table

    with three shells and a dried pea. Confederates of the con artist pretend to play to convince

    prospective marks to wager their money, as if it were a game of skill. However, after placing

    the bet, victims invariably lose. First, they are falsely led to believe they can win. Second,

    they do not realize the other players are actually in on the fix. Beginning in 2009, Defendants

    Spartan Securities Group, LTD (“Spartan”), Island Capital Management LLC (“Island”) and

    its principals ran the regulatory equivalent of a game of Three Card Monte with a series of

    shell companies, all in violation of federal securities laws.

            Spartan, a registered broker-dealer, and Island, a registered transfer agent, are commonly

    owned and touted their “one-stop shop” services provided in tandem to microcap issuers. Spartan

    and Island together played critical roles in two separate microcap fraud schemes: one operated by

    Alvin Mirman (“Mirman”) and Sheldon Rose (“Rose”) and the other by Michael Daniels

    (“Daniels”), Andy Fan (“Fan”) and Diane Harrison (“Harrison”). All five individuals are the

    subjects of Commission enforcement actions, and Mirman and Rose were criminally convicted

    for their roles in the fraudulent schemes to manufacture collectively at least 19 public companies

    for sale.

            These 19 public companies were not operating businesses and did not have independent

    management or shareholders; rather they were undisclosed “blank check”1 companies controlled

    by Mirman, Rose, Daniels, Fan, and/or Harrison. In reality, the management and shareholders


    1
     17 C.F.R. § 230.419 defines “blank check company” as (i) a development stage company that has no specific
    business plan or purpose or has indicated that its business plan is to engage in a merger or acquisition with an
    unidentified company or companies, or other entity or person; and (ii) is issuing penny stock.


                                                           1
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 5 of 49 PageID 7353




    of the blank check companies were nothing more than nominees for Mirman, Rose, Daniels,

    Fan, and/or Harrison (the undisclosed control persons) who always intended to sell all the

    securities of the blank check companies in bulk for their own benefit. Each bulk sale realized

    proceeds of hundreds of thousands of dollars. If the truth had been disclosed, the securities

    would have been restricted from such sales and would have had little value.

              The fraudulent schemes depended on the assistance of the Defendants in (a) filing Form

    211 applications with the Financial Industry Regulatory Authority (“FINRA”) by which the

    securities became publicly quoted, a key component of both underlying frauds, and (b) serving

    as the transfer agent to effectuate both the bulk issuance and transfer of the securities without

    restriction.

              Now that discovery in this case has concluded, there are no material disputes as to

    several issues set forth in the Complaint, warranting summary judgment in favor of the

    Commission on three counts of the Complaint. Thus, the Commission respectfully moves for

    summary judgment as to Counts I and II of the Complaint, alleging violations of 15(c)(2) and

    Rule 15c2-11 of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 77o(c)(2)

    and 17 C.F.R. § 240.15c2-11 and Count XIV, alleging violations of Sections 5(a) and 5(c) of

    the Securities Act of 1933 (“Securities Act”), 15 U.S.C. § 77e(a) and (c). In support, the SEC

    states:




                                                    2
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 6 of 49 PageID 7354




                           II. Statement of Undisputed Material Facts

              1.    Spartan has been registered with the Commission as a broker-dealer since

    2001. 2

              2.    Spartan is a Florida limited partnership wholly owned by Connect X Capital

    Markets LLC (“Connect X”), whose managing member is Micah Eldred (“Eldred”) and

    shareholders include Carl E. Dilley (“Dilley”) and David D. Lopez (“Lopez”). 3

              3.    Between 2009 and 2018, Spartan was the subject of at least 10 disciplinary

    actions by FINRA or the NASDAQ Stock Market. 4

              4.    Island has been registered with the Commission as a transfer agent since 2003,

    with its principal place of business in Clearwater, Florida. Island is a Florida limited liability

    company that shares office space, computer systems, officers and employees with Spartan

    Securities. 5

              5.    Island is also wholly owned by Connect X, and was the transfer agent for at

    least a dozen companies that are at issue in this case. 6

              6.    Dilley was a registered principal and registered representative of Spartan from

    2004 to 2015 and the President of Island from 2004 until January 2018 and signed at least 14

    Forms 211 relevant to this case. 7


    2
        Defendants’ Answer DE 46, ¶ 13.
    3
        Defendants’ Answer DE 46, ¶ 13.
    4
        Defendants’ Answer DE 46, ¶ 13; Exh. 1, CRD 104478.
    5
        Defendants’ Answer DE 46, ¶14, 34.
    6
        Defendants’ Answer DE 46, ¶14, 35.
    7
        Defendants’ Answer DE 46, ¶15, 35.


                                                     3
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 7 of 49 PageID 7355




             7.     Eldred was a registered principal and representative of Spartan and the Chief

    Executive Officer of Island from 2001 to the present. 8

             8.     Lopez was a registered principal and Chief Compliance Officer of Spartan and

    the Chief Compliance Officer of Island at all times during the relevant period. 9

    A. The Mirman and Rose Shell Factory

             9.     Alvin Mirman (“Mirman”) and Sheldon Rose (“Rose”), alone or together,

    created and sold at least 14 undisclosed “blank check” companies (the “Mirman/Rose

    Companies”) in assembly-line fashion. To complete their fraudulent scheme, Mirman and

    Rose had to be in a position to control all or nearly all of the publicly traded shares of the

    companies, so that when they later sold the company, part of the sale would include the

    undisclosed transfer of the unrestricted shares to the purchaser. As a result of his actions,

    Mirman pled guilty to a one-count Information charging him with conspiracy to commit

    securities fraud. U.S. v. Mirman et al., Case No. 16-cr-20572 (S.D. Fla.). On November 9,

    2016, Rose also pled guilty to a one-count Information charging him with conspiracy to

    commit securities fraud. U.S. v. Rose et al., Case No. 16-cr-20706 (S.D. Fla.). The criminal

    actions include their misconduct in connection with the Mirman/Rose Companies described

    herein. 10




    8
        Defendants’ Answer DE 46, ¶16.
    9
        Defendants’ Answer DE 46, ¶17.
    10
      Exh. 2, Alvin Mirman Plea Agreement, p. 10-13; Exh. 3, Sheldon Rose Plea Agreement, p.
    10-13; Defendants’ Answer DE 46, ¶18, 19.


                                                   4
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 8 of 49 PageID 7356




             10.    Mirman and Rose recruited a sole officer, director, employee, and majority

    shareholder (the “sole officer”) to act as CEO of these companies in name only. 11

             11.    Mirman and Rose also prepared false and misleading registration statements

    (the “Forms S-1”) and subsequent Commission filings which falsely depicted the issuers as

    actively pursuing a variety of business plans, when the only plan from the onset was for the

    company to be sold as public vehicles. 12

             12.    The Forms S-1 had similar disclosures as set forth in the chart below, including

    offering sizes, capitalization structures, assets, and operating budgets. 13


     Mirman/Rose Form S-1           Form S-1      # of          Total        Operating    Sole
     Company     Shares             Offering      Shares in     Assets       Budget       Officer #
                                    Size          Name of       (All         (Duration)   of Hours
                                                  Sole          Cash)                     Work
                                                  Officer                                 Week
     Kids Germ        3,000,000     $30,000       9,000,000     $5,351       $400,000     10-25
                                                                             (18          hours
                                                                             months)
     Obscene          3,000,000     $52,500       9,000,000     $9,000       $500,000     10-25
     Jeans                                                                   (18          hours
                                                                             months)
     On The           3,500,000     $52,500       9,000,000     $9,000       $477,500     10-25
     Move                                                                    (12          hours
                                                                             months)
     Rainbow          2,500,000     $31,250       9,000,000     $8,912       $500,000     10-25
     Coral                                                                   (18          hours
                                                                             months)




    11
      Exh. 2, Mirman Plea, p. 10; Exh. 3, Rose Plea, p. 10; Exh. 4, Alvin Mirman Depo. Tr. at
    pp. 68:12-25; p.69:2-25; p.70:1-13; Exh. 5, Sheldon Rose Depo. Tr. at p.22:19-23.
    12
      Exh. 2, Mirman Plea p. 11-12; Exh. 3, Rose Plea, p. 11-12; Exh. 4, Mirman Depo. Tr. at p.
    69: 20-25; pp. 70-75; Exh. 5, Rose Depo. Tr. at p. 22:1-10.
    13
         Defendants’ Answer DE 46, ¶66.


                                                     5
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 9 of 49 PageID 7357




     First Titan      3,000,000   $37,500      9,000,000    $8,922       $587,500     10-25
                                                                         (18          hours
                                                                         months)
     Neutra           3,000,000   $42,000      9,000,000    $8,900       $425,000     10-25
                                                                         (12          hours
                                                                         months)
     Aristocrat       3,900,000   $39,000      9,000,000    $8,900       $500,000     10-25
                                                                         (18          hours
                                                                         months)
     First Social     3,000,000   $45,000      9,000,000    $8,900       $475,000     10-25
                                                                         (18          hours
                                                                         months)
     Global Group 3,000,000       $34,500      9,000,000    $8,900       $500,000     10-25
                                                                         (18          hours
                                                                         months)
     E-Waste          3,000,000   $36,000      9,000,000    $8,301       $600,000     10-25
                                                                         (18          hours
                                                                         months)
     First        3,000,000       $34,500      9,000,000    $8,900       $500,000     10-25
     Independence                                                        (18          hours
                                                                         months)
     Envoy Group      3,000,000   $37,500      9,000,000    $8,908       $612,500     10-25
                                                                         (18          hours
                                                                         months)
     Changing         3,000,000   $30,000      9,000,000    $8,900       $339,000     10-25
     Technologies                                                        (18          hours
                                                                         months)
     First Xeris      3,000,000   $39,000      9,000,000    $8,976       $650,000     10-25
                                                                         (18          hours
                                                                         months)


           13.      Once the Forms S-1 went effective, Mirman and Rose solicited the same

    number of friends and family to invest while maintaining control over those investments. 14

           14.      To make the Mirman/Rose Companies marketable as public vehicles, Mirman

    and Rose then directed the filing of Forms 211 with FINRA in order to obtain approval for the


    14
      Exh. 2, Mirman Plea, pp 10-13; Exh. 3, Rose Plea, pp. 10-14; Exh. 4, Mirman Depo. Tr. p
    73:3-7; Exh. 5, Rose Depo. Tr. pp. 106:19-25.


                                                  6
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 10 of 49 PageID 7358




     sale of the shares of these companies to the public. 15

              15.    Mirman and Rose then consummated reverse mergers by which all shares of

     the issuer were sold together for a single cash price and the companies sold. 16

     B. Dilley and Spartan submit Forms 211 while ignoring red flags

              16.    Dilley signed the Forms 211 as the registered principal with responsibility for

     the Form 211. 17

              17.    Dilley and Spartan took direction from Mirman and/or Rose when completing

     the Forms 211. 18

              18.    Spartan did not confirm the authority of Mirman and Rose to act for the

     Mirman/Rose Companies. 19

              19.    On the Form 211 itself, FINRA requested detailed information as to who

     solicited the broker-dealer to file the Form 211. 20




     15
       Exh. 2, Mirman Plea, p. 12; Exh. 3, Rose Plea p. 12; Exh. 4, Mirman Depo. Tr. pp. 69-75,
     104:11-24; 105:1-18; Exh. 5, Rose Depo. Tr. p 106:7-15.
     16
       Exh. 2, Mirman Plea, p. 13; Exh. 3, Rose Plea, pp 10-14; Exh. 4, Mirman Depo. Tr. pp 68-
     69:23-25; p. 70:1-5; Exh. 5, Rose Depo. Tr. p.51:2-14.
     17
          Defendants’ Answer DE 46, ¶35-36.
     18
       Exh. 6, Dilley Depo. Tr. at pp 239:19-23; Exh. 7, Dilley Testimony Tr. at 144:23-25; Exh.
     43.
     19
       Exh. 7, Dilley Testimony Tr. at 78:3-16, 106:18-21, 107:8-10, 123:8-11, 126:7-10, 134:1-
     13; Exh. 8, Zajonc Tr. at 151:16-21, 174:8-15.
     20
       Exh. 9, p. 9 (First Titan); Exh. 10, p. 7 (On the Move); Exh. 11, p. 8 (Envoy); Exh. 12, p.
     10 (Kids Germ); Exh. 13, p. 9 (Obscene Jeans); Exh. 14, p. 8 (E-Waste); Exh. 15 (Changing
     Technologies), p. 8; Exh. 16, p. 10 (Neutra); Exh. 17, p. 8 (Global Group); Exh. 18, p. 8 (First
     Social); Exh. 19, p. 8 (First Independence); Exh. 20, p. 7 (Rainbow Coral); Exh. 21, p. 8
     (Aristocrat); Exh. 22, p. 8 (First Xeris).


                                                     7
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 11 of 49 PageID 7359




              20.     Spartan and Dilley stated on the Form 211 submitted to FINRA that the

     purported sole officer contacted Spartan to complete the Form 211. 21

              21.     However, all but one of the sole officers never communicated with Spartan or

     Dilley and had not even heard Dilley’s name. 22

              22.     FINRA also requested information as to the solicitation of the shareholders of

     the Mirman/Rose Companies. 23

              23.     Spartan responded to FINRA by submitting shareholder charts (provided and

     prepared by Mirman or Rose) 24 stating that the sole officer had solicited each shareholder as a

     “friend,” and stated the same solicitation success rate (24 solicited, 24 invested). 25

              24.     However, all but one of the sole officers did not solicit any shareholder, and

     knew virtually none of them. 26




     21
        Exh. 10, p. 7 (On the Move); Exh. 12, p. 10 (Kids Germ); Exh. 13, p. 9 (Obscene Jeans);
     Exh. 14, p. 8 (E-Waste); Exh. 16, p. 10 (Neutra); Exh. 20, p. 8 (Rainbow Coral); Exh. 21, p.
     8 (Aristocrat).
     22
       Exh. 23, Stark Tr. at 77:6-9, 81:2-10; Exh. 24, Crawford Tr. at 47-49, 50:18-23; Exh. 25,
     Tatar Tr. at 50-52; Exh. 26, Stark-Cappelli Tr. at 51:5-12; Exh. 27, J. Maute Tr. at 55-56; Exh.
     28, M. Maute Tr. at 38-39; Exh. 29, J. Nicholas Tr. at 52-53; Exh. 30, M. Nicholas Tr. at
     48:22-25, 49:1-5; Exh. 31, Mullins Tr. at 84.
     23
      Exh. 9, p. 12; Exh. 10, p. 18; Exh. 11, p. 13; Exh. 12, p. 13; Exh. 13, p. 12; Exh. 14, p. 11;
     Exh. 15, p. 10; Exh. 16, p. 13; Exh. 17, p. 17; Exh. 18, p. 17; Exh. 19, p. 10; Exh. 20, p. 11;
     Exh. 22, p. 10.
     24
          Exh. 32; Exh. 33; Exh. 34.
     25
       Exh. 9, p.15; Exh. 10, p. 21; Exh. 11, p. 18; Exh. 12, p.17; Exh. 13, p. 15; Exh. 14, p. 14;
     Exh. 15, p. 13; Exh. 16, p. 16; Exh. 17, p.20; Exh. 18, p.20 ; Exh. 19, p. 13; Exh. 20, p. 7;
     Exh. 21, p. 9; Exh. 22, p. 13.
     26
        Exh. 23, Stark Tr. at 77:19-78:6 (“I don’t even know who they are”); Exh. 24, Crawford Tr.
     at 48:16-50:1; Exh. 25, Tatar Tr. at 43:4-20; Exh. 35, Lindsay Tr. at 33-39; Exh. 26, Stark-
     Cappelli Tr. at 44, 49-51; Exh. 27, J. Maute Tr. at 49:5-7, 50:25-51:15; Exh. 28, M. Maute Tr.


                                                     8
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 12 of 49 PageID 7360




               25.    Dilley and Spartan took direction from Mirman and/or Rose when applying for

     Depository Trust Company (“DTC”) eligibility for the issuers. 27

               26.    Obtaining DTC eligibility made the shell companies more valuable when sold

     to a shell buyer. 28

               27.    Regarding the Mirman/Rose Company, Obscene Jeans, on September 3, 2010

     (the day of FINRA’s Form 211 clearance), 29 Rose asked Spartan to prepare a DTC eligibility

     application for Obscene Jeans. 30

               28.    Shortly thereafter, by email dated October 5, 2010, Rose sent Dilley a term

     sheet for Obscene Jeans making no mention of the sole officer or purported business plan

     (listing no liabilities and $20,000 assets in cash). 31

               29.    Rose also asked Dilley for Island to act as escrow agent for the sale of Obscene

     Jeans. 32

               30.    Dilley signed an escrow agreement by which all of the restricted and

     purportedly unrestricted shares were being sold pursuant to one stock purchase agreement for

     $440,000. 33



     at 37:24-38:12; Exh. 29, J. Nicholas Tr. at 39:4-6, 53:23-55:15; Exh. 30, M. Nicholas Tr. at
     42:19-21, 49:10-19; Exh. 31, Mullins Tr. at 90:6-96:10; Exh. 36, Egna Tr. at 66:5-19.
     27
          Exh. 37.
     28
          Exh. 5, Rose Deposition Tr. p. 117:24-25 – 118:1-6.
     29
          Exh. 13, p. 19.
     30
          Exh. 38.
     31
          Exh. 39.
     32
          Exh. 41, p.1.
     33
          Exh. 40.


                                                       9
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 13 of 49 PageID 7361




               31.    On December 9, 2010, Dilley’s assistant was asked “who is the appropriate

     party that I should be talking to on [Obscene Jeans]” because “I don’t like to deal with middle

     people.” She responded: “I don’t know who is selling it – in whose hands it is now . . . try

     Sheldon Rose.” 34

               32.    Dilley was aware that Island sent the invoices for the Mirman/Rose Companies

     to Mirman and Rose, and took payment instructions from them. 35

               33.    Specifically, by email dated September 19, 2011, Mirman told an Island

     employee: “We spoke to Carl [Dilley] and told him we will pay [the Rainbow Coral invoice]

     through the Neutra account,” 36 despite both issuers purportedly being unrelated with separate

     management. 37

               34.    The following month, Dilley signed the stock certificates by which all the

     purportedly unrestricted shares of both Rainbow Coral and Neutra were sold to the same buyers

     represented by the same counsel. 38

               35.    By email dated December 4, 2012, Mirman had written Dilley: “We are in the

     process of selling E-Waste and the attorney wants,” among other things, “[c]onfirmation from



     34
          Exh. 42.
     35
          Exh. 6, Dilley Depo. Tr. at p. 143:4-19; p. 147: 1-6.
     36
          Exh. 43.
     37
          Exh. 16; Exh. 20; Exh. 44, Rainbow Coral Form S-1; Exh. 45, Neutra Form S-1s.
     38
       Exhs. 46, p. 1-14 (Total Batch Information, pp. 1, 4, 6, and 12 identify KM Delaney as the
     “presentor”, i.e., party presenting certificates for transfer); Exh. 47 (shows buyers – names
     on the certificates - including Svevo Trade Corp., Montego Blue Enterprises, and Jefferson
     Holdings); Exh. 48 (pp. 3-5 identify KM Delaney as the “presentor”); Exh. 49 (shows buyers
     – names on the certificates - Svevo Trade Corp., Montego Blue Enterprises, and Jefferson
     Holdings).


                                                      10
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 14 of 49 PageID 7362




     the T[ransfer A[gent] that it has not put restrictions on any free trading shares.” 39

               36.    Dilley signed the requested letter to “Alvin Mirman at E-Waste Corp.” on

     December 5, 2012. 40

               37.    By email dated January 1, 2013, Rose again wrote Dilley: “Please send the same

     letter [as E-Waste] but for Global [Group] and e-mail it to me ASAP.” 41

               38.    Dilley signed an identical requested letter for Global as well. 42

               39.    Dilley was aware that Rose participated in the sale of Global as indicated by an

     email dated February 27, 2013, where Mirman asked Dilley how to handle a lost certificate of

     one of the “free-trading” shareholders because “Sheldon [Rose] is in New York today closing

     Global.” 43

               40.    In fact, Island effectuated the bulk transfer of all shares of both Global Group

     and E-Waste to the same exact buyers represented by the same counsel. 44

               41.    Spartan never questioned the fact that each Mirman/Rose Company had a

     similar profile, much of which derived from the substantially similar Forms S-1 (1) the same

     number of shareholders (24); (2) the same number of issued shares; (3) the same number of




     39
          Exh. 50.
     40
          Exh. 50.
     41
          Exh. 51.
     42
          Exh. 52.
     43
          Exh. 53; Dilley Depo. Tr. at 175:3-6.
     44
          Exhs. 54-56 (Global Group); Exhs. 57-61 (E-Waste).


                                                      11
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 15 of 49 PageID 7363




     shares owned per shareholder; (4) the same offering size; and (5) similar annual budgets (for

     effectuation of vastly different business plans). 45

               42.    By email dated November 6, 2013, Rose solicited Dilley to file a Form 211 for

     Envoy and told Dilley: “We know the process, included is some due dil per our conversation”

     including a chart listing the Form S-1 shareholders and their purported relationships with each

     other. 46

               43.    Spartan filed the Envoy Form 211 five days later, stating that Envoy’s sole

     officer contacted Dilley (with no mention of Rose), Spartan had conducted due diligence over

     the past month, and Spartan had no other relationship with Envoy’s “representatives.” 47

               44.    In a series of deficiency letters, FINRA repeatedly questioned whether Envoy

     was related to another Mirman/Rose Company, Kids Germ. 48

               45.     In its deficiency letter dated November 21, 2013, FINRA asked Spartan for

     detailed descriptions of any relationship between or among Envoy, Kids Germ, Jocelyn

     Nicholas (Envoy’s sole officer), Mark Nicholas (Kids Germ’s sole officer), and Spartan. 49 By

     email dated November 22, 2013, Dilley’s assistant sent Dilley and Lopez a draft response and

     told them: “I believe Shelly [Rose] sent us this one. We did a 211 with Mark Nicholas for


     45
       Exh. 62 (First Xeris); Exh. 63 (First Titan); Exh. 64 (On the Move); Exh. 65 (Envoy); Exh.
     66 (Kids Germ); Exh. 67 (Obscene Jeans); Exh. 68 (E-Waste); Exh. 69 (Aristocrat Group);
     Exh. 70 (Changing Technologies); Exh. 45, (Neutra); Exh. 71 (Global Group); Exh. 72 (First
     Social); Exh. 6, Dilley Depo. Tr. at 222:17-25; 224:1-21; 227:12-25; 228:10-25; Exh. 5, Rose
     Deposition Tr. pp. 112-116.
     46
          Exh. 33.
     47
          Exh. 11, p.18.
     48
          Exh. 11, p.13-27.
     49
          Exh. 11, p. 13-14.


                                                     12
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 16 of 49 PageID 7364




     Kids Germ Defense back in 2010.” 50 Within an hour, Lopez responded to the assistant and

     Dilley: “I am not familiar with any of those people or that company.” 51

               46.    Later that day, Dilley responded: “No idea, just go ahead and send it to the

     company and see what they come back with.” 52 Spartan responded to FINRA that there were

     no such relationships (other than Jocelyn and Mark Nicholas’ marriage) based on a letter

     provided by Rose and signed by Jocelyn Nicholas. 53

               47.    FINRA inquired a second time for a “detailed description of any past

     relationship between Jocelyn Nicholas and Kids Germ.” 54 (emphasis in original).

               48.    In response, Spartan submitted a letter signed by Jocelyn Nicholas that she was

     only a shareholder of Kids Germ. 55

               49.    Spartan failed to investigate these FINRA inquiries, despite the facts readily in

     its possession that: (1) Spartan filed both the Envoy and Kids Germ Form 211 at Rose’s

     request; 56 (2) Envoy and Kids Germ had 11 shareholders in common (including the sole

     officers of two other Mirman/Rose Companies) and the same capitalization structure

     (9,000,000 control block, 3,000,000 Form S-1 shares among 24 shareholders); 57 and (3) Dilley



     50
          Exh. 73, p. 3.
     51
          Exh. 73, p. 2.
     52
          Exh. 73, p. 1.
     53
          Exh. 11, p. 16.
     54
          Exh. 11, p. 20.
     55
          Exh. 11, p. 23.
     56
       Exh. 74 (Kids Germ), Exh. 75 and Exh. 33 (Envoy).
     57
       Compare Exh. 11 (Envoy 211) with Exh. 12 (Kids Germ 211); Exh. 76; Compare Exh. 65
     (Envoy S-1) and Exh. 66 (Kids Germ S-1).


                                                     13
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 17 of 49 PageID 7365




     had attempted to arrange a sale of Kids Germ for Rose shortly after the Form 211 clearance. 58

               50.     Some of these facts were readily available on Spartan’s computer network, on

     which it maintains a specific Form 211 file folder organized by issuer. 59 Rather, Dilley and

     Lopez responded offhand that they were not familiar with Kids Germ and instructed the

     assistant simply to see what Envoy says. 60

               51.     On November 7, 2013 (the same day Rose solicited Dilley for the Envoy Form

     211), Mirman solicited Dilley to file a Form 211 for Changing Technologies. 61

               52.     Dilley approved the portion of the Form 211 representing that Mirman had

     referred the issuer but that Spartan “does not have any other relationship with Al Mirman.” 62

               53.     By letter dated December 3, 2013, FINRA asked Spartan for a “detailed

     explanation of the Issuer’s relationship with Al Mirman.” 63

               54.     Spartan sent FINRA’s deficiency letter exclusively to Mirman to address this

     and other questions. 64

               55.     Spartan responded to FINRA that the sole officer approached Mirman, a social

     acquaintance, for a broker-dealer recommendation and “Mirman has no relationship with




     58
          Exh. 37.
     59
          Exh. 77, Lopez Tr. at 148:25-152:22; Exh. 8, Zajonc Tr. at 73:5-16, 203:21-204:8.
     60
          Exh. 73.
     61
          Exh. 78.
     62
          Exh. 79, p. 1; Exh. 15, p. 8.
     63
          Exh. 15, p. 10.
     64
          Exh. 80.


                                                    14
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 18 of 49 PageID 7366




     Changing Technologies.” 65

               56.    In January 2014, Rose solicited Dilley to file a Form 211 for First Xeris.66

     Spartan again failed to disclose Rose’s involvement, misrepresenting that Spartan was

     contacted by the sole officer and had no relationship with any of the issuer’s representatives. 67

     C. The Daniels/Fan/Harrison Shell Factory

               57.    The Commission brought suit against Daniels and Harrison, husband and wife,

     for their conduct related to the manufacture of at least five undisclosed blank check companies

     (the “Daniels/Harrison Companies”), among other things, which resulting in their having

     consented to an injunction and other relief in SEC v. Diane J. Harrison et al.,18 CV-01003-

     SDM-T-23TGW. 68

               58.    The Commission entered, by consent, a cease-and-desist order, officer and

     director bar and penny stock bar against Fan, and ordered him to pay a civil money penalty of

     $140,000. In re Andy Z. Fan, Securities Act Rel. No. 10487, 2018 WL 1960465 (Apr. 25,

     2018). The Commission’s action related to Fan’s conduct with respect to certain of the

     Daniels/Harrison Companies at issue in this case. 69




     65
          Exh. 15, p. 8.
     66
          Exh. 81.
     67
          Exh. 22, p. 13.
     68
       Defendants’ Answer DE 46, ¶20-21; Order imposing by consent, permanent injunctions,
     penny stock bars, officer and director bars, among other things. Case 8:18-cv-01003-SDM-
     TGW (M.D. Fla.) D.E.144, filed 06/16/20.
     69
          Defendants’ Answer DE 46, ¶22.


                                                    15
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 19 of 49 PageID 7367




               59.    Daniels routinely paid for the shares of approximately 30 friends and family in

     privately-held companies he acquired. 70

               60.    Daniels and Harrison then filed a registration statement on Form S-1 to register

     a secondary public offering of the shares. 71

               61.    Thereafter, Daniels and Harrison enlisted the assistance of Spartan to file Forms

     211. 72

               62.    Daniels and Harrison sold their first company, Dinello Restaurant Ventures,

     Inc. aka AF Ocean Investment Management Co. (“Dinello/AF Ocean”), to Andy Fan 73 for

     approximately $500,000 in his endeavor to amass a roster of public companies for later reverse

     mergers with Chinese companies. 74

               63.    Daniels and Fan then agreed to create three more public vehicles: Court

     Document Services, Inc. nka ChinAmerica Andy Movie Entertainment Media Co.

     (“Court/ChinAmerica”), Quality Wallbeds, Inc. nka Sichuan Leaders Petrochemical Co.

     (“Wallbeds/Sichuan”), and Top to Bottom Pressure Washing, Inc. nka Ibex Advanced

     Mortgage Technology Inc. (“TTB/Ibex”). 75




     70
       Exh. 82, Daniels Tr. at 68:6-25; 69:12-25; 70:14-25; 157:19-25; 158:12-15; 174:8-23; Exh.
     95.
     71
       Exh. 83 (Form 211 Court Document Services); Composite Exh. 87, Harrison Testimony
     Tr. 255:5-10.
     72
        Defendants’ Answer, DE 46 at ¶ 102; Exh. 84 (Eldred writes to Daniels “I would be happy
     to use Court as a vehicle.”)
     73
          Defendants’ Answer DE 46, ¶22.
     74
          Exh. 85, Declaration of Tina Donnelly dated September 5, 2019 at ¶6, 10.
     75
          Exh. 85, Declaration of Tina Donnelly dated September 5, 2019 at ¶6.


                                                     16
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 20 of 49 PageID 7368




              64.    Daniels and Harrison retained Spartan to file the following Forms 211 76:

               HARRISON/DANIELS           FORM 211        FORM       211 FORM    211
               COMPANY                    FILING          CLEARANCE      SIGNATORY
                                          DATE            DATE
               Dinello/AF Ocean           5/20/2011       06/14/2011     Dilley

               Court/ChinAmerica          7/24/2012       8/30/2012           Eldred

               Wallbeds/Sichuan           10/25/2012      11/30/2012          Eldred

               TTB/Ibex                   9/6/2013        10/29/2013          Eldred

               PurpleReal                 7/31/2014       ---                 Eldred



              65.    Daniels and Harrison have been friends with Eldred for at least 10 years. 77

     Eldred was aware from the onset that Daniels and Harrison were taking companies public to

     sell as “OTCBB vehicles.” 78

              66.    Harrison and Eldred’s wife had each been the sole officer of an issuer which

     had been acquired by reverse merger. 79

              67.    In November 2010, Eldred asked Harrison whether the head of FINRA’s Form

     211 group would have any concern if his wife “creates another public company.” Harrison

     responded: “I don’t think so. [Eldred’s wife] operated [her prior company] for a couple of


     76
          Defendants’ Answer, DE 46 at ¶ 102.
     77
       Defendants’ Answer DE 46, ¶103; Exh. 86, Eldred Testimony Tr. at 22:25-23:4;
     Composite Exh. 87, Harrison Testimony Tr. at 45:4-5.
     78
        Exh. 88, (Eldred introduces Daniels to representative of shell buyers “We always have
     clients looking for shells”).
     79
       Defendants’ Answer DE 46, ¶103; Exh. 86, Eldred Testimony Tr. at 61:12-21; Composite
     Exh. 87, Harrison Testimony Tr. at 48:25-50:14.


                                                     17
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 21 of 49 PageID 7369




     years before the acquisition. [Daniels] might know better. We are filing [Dinello/AF Ocean]

     under my name and it has been two years since [Harrison’s other issuer]’s acquisition.” 80

               68.    In April 2011 (prior to Spartan’s filing of the Dinello/AF Ocean Form 211),

     Daniels requested that Eldred prepare an agreement for Island to act as Dinello/AF Ocean’s

     transfer agent. 81

               69.    Spartan filed Dinello/AF Ocean’s Form 211 in May 2011. 82           Harrison

     approached Eldred to file the Form 211, 83 but Dilley signed it as the registered principal

     responsible for the accuracy of all related submissions to FINRA. 84

               70.    Spartan represented that Eldred was contacted by the second officer of

     Dinello/AF Ocean. 85 However, that officer never communicated with Spartan and had never

     even heard of Spartan or Eldred. 86

               71.    Spartan also represented that there was no present or future arrangement with

     respect to the transfer or disposition of any of the registered shares. 87

               72.    However, Eldred was aware that Dinello/AF Ocean was for sale as a public

     vehicle soon after FINRA cleared its Form 211 as indicated in the email dated July 20, 2011,



     80
          Defendants’ Answer DE 46, ¶104; Exh. 89.
     81
          Defendants’ Answer DE 46, ¶105; Exh. 90.
     82
          Defendants’ Answer DE 46, ¶102, 106; Exh. 91 (Dinello Form 211).
     83
          Exh. 92; Exh. 93.
     84
          Exh. 91, p. 7.
     85
          Exh. 91, p.8.
     86
          Exh. 94, Paquette Testimony Tr. at 33:12-34:24.
     87
          Exh. 91, p. 8.


                                                     18
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 22 of 49 PageID 7370




     where Daniels asked Eldred if he knew whether a lawyer “may need a shell for” a reverse

     merger. 88

               73.    On July 22, 2011, Eldred put Daniels in contact with that lawyer for “an

     OTCBB vehicle that [Daniels] would like to do something with.” 89

               74.    Less than one month later, on August 18, 2011, Daniels again asked Eldred

     about “available vehicles for a [reverse merger]” with Dinello/AF Ocean. 90

               75.    As early as October 2011, Eldred was aware that Daniels and Harrison had sold

     Dinello/AF Ocean to Fan. 91

               76.    In July 2012, Eldred negotiated with Fan to use Dinello/AF Ocean as a “public

     OTCBB shell” for a potential reverse merger with Spartan’s parent company. 92 Specifically,

     by email dated July 11, 2012, Eldred wrote Fan (copying Daniels and Harrison): “The net result

     is that you and your investors get an equity interest in our business, and you end up with the

     same basic public OTCBB shell that you have now.” 93

               77.    On July 24, 2012, Spartan filed the Form 211 for Court/ChinAmerica with

     Eldred signing as the principal responsible for all related submissions to FINRA. 94



     88
          Exh. 88, p. 1.
     89
          Exh. 88, p. 2.
     90
          Exh. 96.
     91
       Exh. 97 (Harrison asks Eldred to help with OTC corporate action announcing Andy Fan’s
     appointment to Dinello/AF Ocean; notes the risk of losing DTC eligibility “if we move
     forward”).
     92
          Exh. 98; Exh. 99.
     93
          Exh. 98.
     94
          Defendants’ Answer DE 46, ¶102, 112; Exh. 83.


                                                   19
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 23 of 49 PageID 7371




              78.     Eldred also became aware that Daniels and Harrison were manufacturing

     Court/ChinAmerica, Wallbeds/Sichuan, and TTB/Ibex for Fan as public vehicles as indicated

     by the email dated July 30, 2012 where Daniels told Eldred: “Don’t forget that Andy [Fan] has

     three companies that he is doing registrations on including the 211 we filed on Court. So there

     should be plenty of room for you to have a meeting of the minds with Andy [Fan]. Court is a

     super clean company that is a non-shell and the assets are fully depreciated so there can be a

     disposal of assets for a real clean deal if needed. Absolutely no debt or problems.” 95 Eldred

     responded: “I would be happy to use Court as a vehicle.” 96

              79.     Each Daniels/Harrison Company had an overlapping shareholder roster (up to

     26 of 29 of the same shareholders). 97

              80.     Eldred did not review the Forms S-1 in connection with the Forms 211 – rather

     he believed Rule 15c2-11 required only that Spartan possess certain documents that it had

     received from a reliable source. 98

              81.     Eldred signed the Form 211 for and received draft deficiency letter responses

     for TTB/Ibex. 99

              82.     FINRA’s deficiency letter raised detailed questions, including: (1) all

     relationships among the shareholders and officers; (2) present or future arrangements by which

     any person other than the named shareholder has control over the Form S-1 shares; (3)


     95
          Exh. 84.
     96
          Exh. 84.
     97
          Exh. 100.
     98
          Exh. 86, Eldred Testimony Tr. at 112:14-20.
     99
          Defendants’ Answer DE 46, ¶120; Exh. 101 (TTB/Ibex Form 211); Exh. 102.


                                                   20
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 24 of 49 PageID 7372




     confirmation of the Form 211’s representation that TTB/Ibex has no intent either to effect a

     sale of shares or engage in change-of-control transaction; and (4) TTB/Ibex’s shell company

     status. 100

               83.     Spartan cut-and-pasted a response letter drafted by Catherine Bradaick, an

     employee of Dinello/AF Ocean and shareholder of TTB/Ibex, which listed Fan as an officer of

     TTB/Ibex as of September 2013 and the shareholders (the vast majority of which were

     shareholders of Dinello/AF Ocean, Court/ChinAmerica, and Wallbeds/Sichuan) as friends of

     Daniels. 101

               84.     However, Spartan failed to disclose any aspect of the Daniels/Fan/Spartan

     relationship 102 (despite Eldred knowing that Daniels had prepared three Forms S-1 for Fan). 103

               85.     In July 2014, Harrison contacted Eldred to file a Form 211 for PurpleReal. 104

               86.     FINRA requested proof of payment by the shareholders (many of whom also

     appeared as shareholders of the other Daniels/Harrison Companies), 105 and Spartan learned

     that Daniels and Harrison had paid for all the shares. 106




     100
           Exh. 101, pp 11-12.
     101
         Defendants’ Answer DE 46, ¶120; Compare Exh. 104 with Exh. 101, pp.14-15; Exh. 103
     Bradaick Testimony Tr. at 138:4-140:15 (Bradaick say she helped draft the letter and concedes
     as to some of the false statements in it); Exh. 105.
     102
           Exh. 101.
     103
           Exh. 84.
     104
           Defendants’ Answer DE 46, ¶122; Exh. 106.
     105
           Exh. 107 (PurpleReal Form 211), p. 24.
     106
           Exh. 108 (Emails of August 22, 2014).


                                                     21
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 25 of 49 PageID 7373




               87.    Nonetheless, Eldred approved Spartan’s response to FINRA that the

     shareholders had purchased their shares and submitted checks to the issuer. 107

               88.    The SEC obtained a stop order against PurpleReal, the last of the

     Daniels/Harrison Companies. In re Registration Statement of PurpleReal.com Corp.,

     Securities Act Rel. No. 9770, 2015 WL 13018293 (May 12, 2015). 108

     D. Spartan’s Policies and Procedures on Forms 211

               89.    At all relevant times, Lopez was the registered supervisor at Spartan for, among

     other things, market making, supervision of principals, and training of registered

     representatives. 109

               90.    Spartan has written policies and procedures specifically outlining its

     responsibilities regarding Form 211 applications. 110

               91.    Lopez acted as the supervisor or compliance officer with respect to Dilley and

     Eldred’s Form 211 functions. 111

               92.    Per Spartan’s procedures, prior to filing the initial Form 211 application, the

     employee who prepares the application and either the Chief Compliance Officer (Lopez) or

     “designated officer” (the signing principal) are jointly responsible for preparing and reviewing

     the due diligence materials and investigating any potential red flags. 112


     107
           Exh. 108; Exh. 109; Exh. 107, p. 27-28.
     108
           Defendants’ Answer DE 46, ¶102.
     109
           Exh. 110 at Appendix A; Exh. 77, Lopez Testimony Tr. at 20:12-21:4
     110
           Exh. 110; Exh. 111; Exh. 833.
     111
           Exh. 77, Lopez Testimony Tr. 50:24-51:7; Exh. 113, Lopez Deposition Tr. at p. 25-27.
     112
           Exh. 110 (Written Supervisory Manual, Section 22).


                                                     22
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 26 of 49 PageID 7374




                 93.   The designated officer evidences his review by signing the Form 211. 113

                 94.   Spartan’s procedures list a number of red flags, including if Spartan “receives

     substantially similar offering documents from different issuers with” the same attorney,

     officers, directors, and/or shareholders because “[i]t is not uncommon for the same individuals

     to be involved in multiple microcap frauds.” 114

                 95.   Spartan’s policies (which incorporates verbatim SEC Release No. 34-41110,

     1999 WL 95487) expressly state: “If [Spartan] realizes after reviewing the information for

     several issuers that the same individuals are involved with these entities, [Spartan] should make

     further inquiries to determine whether it has a reasonable basis to believe that the issuer

     information is accurate.” 115 Another red flag is the “transfer of shares by control persons, as

     gifts, to third persons in order to help create a public market.” 116

                 96.   The employee and either the Chief Compliance Officer (Lopez) or “designated

     officer” are also jointly responsible for addressing FINRA’s deficiency letters by gathering

     information from the issuer and otherwise conducting the review required by Rule 15c2-11. 117

     The CCO or “designated officer” is required to initial the deficiency response letters to
                                             118
     evidence his review of the response.


     113
        Exh. 110 (Written Supervisory Manual, Section 22); Exh. 77, Lopez Testimony Tr. at
     36:14-37:6.
     114
         Exh. 114, (Red Flag Issues at p. 4); Exh. 110 (Written Supervisory Manual, Section 22 at
     pp. 24-25); Exh. 111, (Written Supervisory Manual at pp. 8-11).
     115
           Id.
     116
           Id.
     117
           Exh. 110; Exh. 111; Exh. 77, Lopez Testimony Tr. at 37:7-13.
     118
           Exh. 110; Exh. 111.


                                                     23
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 27 of 49 PageID 7375




               97.     The Spartan employee involved with the preparation of many of the Forms 211

     and Lopez both acknowledged that FINRA deficiency letters raising red flags or other specific

     questions about the issuer mandated review by the CCO or “designated officer.” 119

               98.     Despite Dilley and Eldred’s signed certifications on the Form 211s, Spartan’s

     written procedures and the review required under Rule 15c2-11, both Dilley and Eldred ceded

     all responsibility after the filing of the initial Form 211. 120

               99.     Sometime on or before October 2013, Lopez was tasked with reviewing the

     FINRA deficiency letters and Spartan’s draft responses thereto despite his not being involved

     in the original Form 211 and a general lack of familiarity with the issuers. 121

               100.    For example, by email dated October 18, 2013, the preparer (a Spartan

     employee) sent Eldred (the signing principal on the specific Form 211) a FINRA deficiency

     letter and draft response: “I know that [Lopez] looks at these now, but he’s been slammed . . .

     . Any way you could make an exception and review this one?”122




     119
           Exh. 8, Zajonc Tr. at 36:24-37:16, 52:24-56:23; Exh. 77, Lopez Tr. at 37:7-45:10.
     120
       Exh. 7, Dilley Testimony Tr. at 23:16-24:20, 32:21-25, 129:7-13, 135:3-7; Exh. 6, Dilley
     Depo Tr. 254:8-13 (Lopez played a role in the creation of company policies and procedures);
     Exh. 86, Eldred Tr. at 95:4-101:17.
     121
        SEC-Spartan-E-0048594; Exh. 77, Lopez Testimony Tr. at 200:3-5, 206:10-207:1, 207:18-
     208:7, 211:24-212:2; Exh. 8, Zajonc Testimony Tr. at 243:4-244:22.; Exh. 77, Lopez
     Testimony Tr. at 210:12-212:2 (Lopez would ask issuer for backup documentation on business
     operations “in cases where a company purports not to be a shell or if they are a shell” to see
     whether it is a “blank check company, that there’s an ongoing effort to further the business
     plan,” but does not recall doing so on First Independence despite FINRA raising a question in
     the deficiency letter [Exh. 116] approved by Lopez about First Independence’s shell status)
     122
           Exh. 117.


                                                       24
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 28 of 49 PageID 7376




               101.   Lopez cursorily reviewed the deficiency letters for at least three Forms 211,

     approving the response within an hour of receipt and without any apparent inquiry into

     FINRA’s questions (or the issuer more generally) despite FINRA raising specific red flags. 123

     E. Island’s Policies and Procedures

               102.   Island had new client setup procedures purportedly to ensure that Island acted

     as agent for the issuer by communicating only with authorized persons as identified in writing

     by the issuer. 124

               103.   According to Island’s policies and procedures, all transfer records and

     shareholder lists are the “highly confidential” property of the issuer, and “shall not be given to

     unauthorized parties under any circumstances.” 125

               104.   Moreover, Island’s policies and procedures stated that “[s]hareholders may

     inquire about shares they own personally, but may not be provided with information

     concerning any other shareholder.” 126

               105.   Island communicated with Rose regarding the transfer of shareholders’ shares

     and was mailed stock certificates. 127


     123
        Exh. 116 (Lopez approves response within one hour of receipt); Exh. 118 (35 minutes);
     Exh. 119 (within an hour); Exh. 120; Exh. 121; Exh. 8, Zajonc Testimony Tr. at 191:17-20,
     213:21-214:7, 216:10-21, 249:4-250:14; Exh. 77, Lopez Testimony Tr. at 179:6-11.
     124
           Exh. 122 at 22-24; Exh. 115, Kotlova Testimony Tr. at 75:13-77:16, 116:4-117:8.
     125
        Exh. 122 at 22; Exh. 115, Kotlova Testimony Tr. at 118:16-20, 147:8-148:5; Exh. 77,
     Lopez Testimony Tr. at 245:12-246:4, 247:15-248:4, 249:12-23, 297:1-9; Exh. 6, Dilley
     Deposition Tr. 262:6-9.
     126
        Exh. 122 at 22; Exh. 115, Kotlova Testimony Tr. at 119:20-23, 133:12-15, 193:15-194:1,
     226:5-9; Exh. 77, Lopez Testimony Tr. at 253:17-25, 295:4-18; Exh. 6, Dilley Deposition Tr.
     263:7-16.
     127
           Exh. 5, Rose Depo. Tr. 107:8-13; Example, Exh. 127 (Certificates mailed to Rose).


                                                    25
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 29 of 49 PageID 7377




               106.   Island’s policies and procedures also provided that shares without restrictive

     legend “can NOT be issued in the name of an insider” (emphasis in original), 128 and that Island

     shall obtain a “list of insiders/control persons” from new clients. 129

               107.   However, Island neither received nor produced any such list of insiders or

     control persons for any of the Mirman/Rose Companies. 130

               108.   Island’s Director of Operations, who trained the processors, 131 understood

     “insider” included “affiliates” as defined in Rule 144, but believed that someone was an

     affiliate only if they were a named officer or 15%+ shareholder. 132

               109.   Island’s Director of Operations, did not believe that someone with less than

     15% could ever be deemed an “affiliate” (despite the “affiliate” definition including those not

     only controlling an issuer, but also being controlled by or together with an issuer). 133

               110.   Island’s Director of Operations reported directly to Dilley. 134

               111.   Island employees do not recall receiving training on recognizing potential red




     128
         Exh. 122 at 12; Exh. 115, Kotlova Testimony Tr. at 48:4-10 (her understanding of “free
     trading”); Exh. 123, p 19 (IST training material: “Insiders ALWAYS have restricted stock”
     (emphasis in original)).
     129
           Exh. 122 at 24.
     130
           Exh. 115, Kotlova Tr. at 92:9-94:16.
     131
           Exh. 115, Kotlova Testimony Tr. at 264:7-266:2.
     132
       Exh. 115, Kotlova Testimony Tr. at 56:8-62:5. Exh. 77, Lopez Testimony Tr. at 281:5-22;
     Exh. 124, Haskaj Testimony Tr. at 37:15-38:2, 39:25-41:13.
     133
           Exh. 115, Kotlova Testimony Tr. at 57:25-58:25.
     134
         Exh. 6, Dilley Deposition Tr. at pp 253:22-25; 254:9-10; Exh. 115, Kotlova Testimony Tr.
     at 40-12:23.


                                                      26
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 30 of 49 PageID 7378




     flags involving unregistered distributions. 135

                                 III. MEMORANDUM OF LAW

     A. The Standard For Granting Summary Judgment

            The SEC should be granted summary judgment as a matter of law where it can show

     there is no genuine dispute as to any material fact. Carlin Communication, Inc. v. Southern

     Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir. 1986). The trial judge must enter summary

     judgment “if, under the governing law, there can be but one reasonable conclusion.” Anderson

     v. Liberty Lobby, Inc., 477 U.S 242, 250 (1986). See also Matsushita Electric Indus. Co. v.

     Zenith Radio Corp., 475 U.S. 574, 587 (1986) (“‘where the record taken as a whole could not

     lead a rational trier of fact to find for the non-moving party, there is no genuine issue for

     trial.”’) (citation omitted). For purposes of summary judgment under Rule 56 of the Federal

     Rules of Civil Procedure, “material” means a fact that is essential to the proper disposition

     of the claim. Anderson, 477 U.S. at 248. A “genuine” factual dispute requires more than a

     “mere scintilla" of evidence. Id. at 252. Once the Commission establishes the absence of a

     genuine issue of material fact, the Defendants must provide “specific facts” - going beyond the

     pleadings - showing there is a genuine issue for trial. Celotex Corp. v. Catrett, 477 U.S. 317,

     322-23 (1986); Anderson, 477 U.S. at 250-51. Here, the undisputed facts set forth in the

     Commission's Statement of Material Facts and law in this memorandum yield only one

     reasonable conclusion: the Defendants violated the federal securities laws.


     135
         Exh., 125, Jarman Testimony Tr. at 70:13-18, 78:19-79:1; Exh. 126, Long Testimony Tr.
     at 27:25-29:20, 38; Exh. 124, Haskaj Testimony Tr. at 85:15-87:13.


                                                       27
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 31 of 49 PageID 7379




     B. Spartan, Island, and Dilley Violated Section 5 of the Securities Act of 1933

           The Court should grant summary judgment against Spartan, Island, and Dilley based

     upon the uncontroverted evidence, testimonial and documentary, with respect to the charges

     brought against them under Section 5(a) and 5(c) of the Securities Act of 1933 (“Securities

     Act”), 15 U.S.C. § 77e(a) and (c).

             Sections 5(a) and (c) of the Securities Act prohibit the offering or selling of securities

     in interstate commerce that are not registered with the Commission unless an exemption is

     available. SEC v. Continental Tobacco Co., 463 F.2d 137, 155 (5th Cir. 1972). The purpose

     of the registration requirement is to protect investors by promoting full disclosure of

     information thought necessary to informed investment decisions. SEC v. Lybrand, 200 F.

     Supp.2d 384, 392 (S.D.N.Y. 2002).

             To establish a prima facie case for a Section 5 violation, the Commission must show

     the defendant, directly or indirectly: (1) sold or offered to sell securities; (2) through the use of

     interstate transportation or communications 136; and (3) when no registration statement was in

     effect as to the transaction. SEC v. Calvo, 378 F.3d 1211, 1214-15 (11th Cir. 2004) (citations

     omitted). A defendant violates Section 5 if he is a “necessary participant” in the transaction or

     engages in steps necessary to complete the distribution of shares to the public. Id. at 1215;

     SEC v. Friendly Power, 49 F. Supp.2d 1363, 1372 (S.D. Fla. 1999). Liability for violations of


     136
        The Defendants used the facilities of interstate commerce. This requirement of a Section 5
     violation is broadly construed to include tangential mailings or intrastate telephone calls. See
     SEC v. Softpoint, Inc., 958 F. Supp 846, 859-62 (S.D.N.Y. 1997) (citing U.S. v. Wolfson, 405
     F.2d 779, 783-84 (2d Cir. 1968) (“construing Section 5(a)(1) to prohibit use of the mails to
     send stock offers, to transmit sales literature, to ship securities certificates after sale, to remit
     the proceeds to the seller, to send buyers’ confirmation slips, and to effect more tangential
     communications”).


                                                      28
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 32 of 49 PageID 7380




     Section 5 extends to both direct and indirect participants, such as those who have “engaged in

     steps necessary to the distribution of [unregistered] security issues.” SEC v. Chinese Consol.

     Benev. Ass’n, Inc., 120 F.2d 738, 741 (2d Cir. 1941); see also SEC v. Murphy, 626 F.2d 633,

     650-52 (9th Cir. 1980) (an indirect participant, who has not himself passed title to an

     unregistered security, may nevertheless be liable for its offer or sale.          The “necessary

     participant test…essentially asks whether, but for the defendant’s participation, the sale

     transaction would not have taken place” – in other words, whether the defendant’s acts were a

     “substantial factor in the sales transaction.”) A defendant does “not have to be involved in the

     final step of the distribution to have participated in it.” Zacharias v. SEC, 569 F.3d 458, 465

     (D.C. Cir. 2009); SEC v. Sierra Brokerage Servs., 608 F.Supp.2d 923, 950 (S.D. Ohio 2009)

     (sale of shell company by reverse merger “could inevitably lead to a public distribution”).

             Participation in the Form 211 process can constitute the participation necessary for

     Section 5 liability. See SEC v. Farmer, 2015 WL 5838867, *18 (S.D. Tex. Oct. 7, 2015)

     (defendant who, among other things, provided false information in Form 211 process was a

     “necessary participant” liable under Section 5); SEC v. Husain, 2017 WL 810269, at *5-6 (C.D.

     Cal. Mar. 1, 2017) (finding where Form S-1 registration statement was in place, subsequent

     sales to shell company purchasers were not exempt from registration and supported the

     Commission’s complaint against attorney for violation of Section 5 of the Securities Act).

             The registration requirements of Section 5 apply to transactions, not to securities as a

     whole. The “registration of a security is transaction-specific.” SEC v. Cavanagh, 155 F.3d

     129, 133 (2d Cir. 1998). “When a registration statement is filed, it is that specific offering of

     securities that is registered; the securities themselves are not considered registered for all times



                                                     29
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 33 of 49 PageID 7381




     and all purposes.” SEC v. Caledonian Bank Ltd., 145 F. Supp. 3d 290, 306 (S.D.N.Y. 2015)

     (citing Cavanagh, 155 F.3d at 133 (registration statement covering issuance to management

     did not cover reoffering of shares to other persons)). “If a later offering occurs, the securities

     sold in that offering must either be ‘registered, exempt, or illegal.’” Id. (quoting T. Hazen, 1

     Law of Securities Regulation § 4.1). Thus, even though the initial purported sales to friends

     and family were registered pursuant to the Forms S-1, any subsequent transactions would

     separately have to satisfy Section 5. “It is of no moment whether the initial offering was

     covered by a registration statement,” id., because the control people (with the assistance of

     Spartan, Island and Dilley) resold the securities in offerings without the separate registration

     statements for that separate transactions. (SF ¶9, 15, 34-40) 137.

               There is no requirement to show scienter in Section 5 cases. 138 Section 5 is a strict

     liability statute and state of mind is irrelevant. SEC v. Empire Develop. Group, LLC, 2008

     WL 2276629 at *7 (S.D.N.Y May 2008) (ignorance of the registration requirement is not a

     proper Section 5 defense); Friendly Power, 49 F. Supp. 2d at 1367 (neither negligence nor




     137
           Citation to the Commission’s Statement of Material Facts are designated as “(SF ¶___)”.
     138
         Case law around the country is replete with decisions holding that Section 5 is a strict
     liability provision. See, e.g., SEC v. Universal Express, Inc., 475 F. Supp. 2d. 412, 434 n. 15
     (S.D.N.Y. 2007) (“No showing of scienter or negligence is necessary to prove a Section 5
     violation, as the provision carries strict liability”), aff’d, SEC v. Altomare, 300 Fed.App. 70
     (2d Cir. 2008); SEC v. Sierra Brokerage Services, Inc., 608 F. Supp. 2d 923, 939 (S.D. Ohio
     2009) (“Section 5 imposes strict liability on sellers of securities”), aff’d, 712 F.3d 321 (6th Cir.
     2013); SEC v. Arcturuse Corp., 171 F. Supp. 3d 512, 531 (N.D. Tex. 2016) (“Section 5
     violations are strict liability offenses and the defendant's state of mind is not a consideration”);
     SEC v. Cook, No. 1:13–cv–01312–SEB–MJD, 2015 WL 5022152, at *23 (S.D. Ind. Aug. 24,
     2015)) (“Section 5 imposes strict liability on sellers of unregistered securities regardless of
     intent, fault, or negligence”).


                                                     30
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 34 of 49 PageID 7382




     scienter is an element of a prima facie case under Section 5). 139

            Here, the undisputed facts show that Spartan, a broker-dealer, and Dilley, its registered

     principal and registered representative, were necessary participants and substantial factors in

     the offer or sale of purportedly unrestricted stock of the Mirman/Rose Companies without a

     valid registration or exemption. (SF ¶1, 6, 15-56). With the assistance of the Defendants,

     Mirman and Rose created and sold at least 14 undisclosed “blank check” companies in

     assembly-line fashion. (SF ¶9). To complete their fraudulent scheme, Mirman and Rose had

     to be in a position to control all or nearly all of the publicly traded shares of the Mirman/Rose

     Companies, so that when they later sold the companies, part of the sale would include the

     undisclosed transfer of the unrestricted shares to the purchaser. (SF ¶9). Mirman and Rose

     prepared false and misleading Form S-1 registration statements depicting the companies as

     actively pursuing a various business plans, when the only plan from the start was for the

     company to be sold. (SF ¶11). Mirman and Rose enlisted the assistance of straw sole officers

     to serve as CEO of the companies in name only because Mirman and Rose retained control of

     the companies. (SF ¶ 9-10).

            The Mirman/Rose Companies could not have become marketable public vehicles

     without the services of Spartan and Dilley. After the Form S-1 was effective, Mirman and

     Rose then directed the filing of Forms 211 with FINRA in order to obtain approval for the sale

     of the shares of these companies to the public. (SF ¶14). Spartan and Dilley prepared and filed

     at least 14 Forms 211 which were necessary for the securities of the Mirman/Rose Companies


     139
         While not necessary to prove a claim for Section 5 violations, the evidence in this case
     establishes that the Defendants acted knowingly or at least recklessly in the actions taken in
     this case.


                                                    31
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 35 of 49 PageID 7383




     to become quoted on the over the counter market. (SF ¶6). Spartan and Dilley also assisted

     the Mirman/Rose Companies with obtaining DTC eligibility, which made the companies more

     valuable to shell buyers. (SF ¶25-27). Ultimately, Mirman and Rose quickly consummated

     reverse mergers by which all shares of the issuer were sold together for a single cash price.

     (SF ¶15).

            At the direction of Mirman and Rose, Spartan and Dilley submitted Forms 211 to

     FINRA for 14 Mirman/Rose Companies, yet all the while hiding Mirman and Rose’s

     involvement with the companies. (SF ¶16-21). For example, Spartan and Dilley falsely

     represented to FINRA that the sole officer of the various Mirman/Rose Companies contacted

     Spartan to complete the Form 211, however, in actuality, the sole officers had never

     communicated with Spartan or Dilley, and had never heard Dilley’s name. (SF ¶20-21).

            Similarly, FINRA also requested information regarding the solicitation of shareholders

     of the Mirman/Rose Companies. (SF ¶22). Spartan responded to FINRA by submitting

     shareholder charts (provided and prepared by Mirman or Rose) stating that the sole officer had

     solicited each shareholder as a “friend,” and stated the same solicitation success rate (24

     solicited, 24 invested). (SF ¶23). However, this was false because all but one of the sole

     officers did not solicit any shareholder, and they knew virtually none of them. (SF ¶24).

            Dilley and Spartan disclosed Mirman’s name in one Form 211 which resulted in

     additional inquiry by FINRA. (SF ¶52). By letter dated December 3, 2013, FINRA asked

     Spartan for a “detailed explanation of the Issuer’s relationship with Al Mirman.” (SF ¶53).

     Instead of answering truthfully, Spartan sent FINRA’s deficiency letter exclusively to Mirman

     to address the issue. (SF ¶54). Spartan ultimately responded to FINRA with a lie that Mirman



                                                   32
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 36 of 49 PageID 7384




     had referred the issuer but that Spartan “does not have any other relationship with Al Mirman.”

     (SF ¶55).

            Dilley and Spartan were aware that while they assisted Mirman and Rose with the Form

     211 process and obtaining DTC eligibility, Mirman and Rose were looking to sell the

     companies. (SF ¶27-31, 49). For example, Dilley attempted to arrange a sale of the company

     Kids Germ for Rose shortly after the Form 211 clearance. (SF ¶49). In the case of the second

     Mirman/Rose Company, Obscene Jeans, one month after FINRA cleared the Form 211, Rose

     sent Dilley a term sheet for Obscene Jeans in contemplation of its sale. (SF ¶27-28). Rose also

     asked Dilley for Island, its transfer agent company, to act as escrow agent for the sale of

     Obscene Jeans, showing clearly that Dilley, Spartan, and Island, were all aware of Rose’s

     intention to sell Obscene Jeans shortly after clearance of the Form 211. (SF ¶29-31).

             Island and Dilley also played an important role with respect to the issuance and transfer

     of the restricted securities of the newly quoted companies. (SF ¶29-40). Island and Dilley’s

     actions went beyond arms-length stock processing given they -- at the very least -- ignored red

     flags that shell purchaser were acquiring securities in bulk from affiliates and publicly reselling

     those securities without satisfying all the conditions in Rule 144 or any other possible

     exemption. (SF ¶23-56). See Wassel v. Eglowsky, 399 F. Supp. 1330, 1367-68 (D. Md. 1975)

     (transfer agent has duty to forestall illegal distribution which it knows or has reason to know

     is occurring), aff’d on opinion below, 542 F.2d 1235 (4th Cir. 1976).

            Dilley and Island ignored red flags such as:

            (1) Mirman and Rose using the funds of one company to pay the expenses of a different

     company, without question or explanation (SF ¶32-33);



                                                     33
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 37 of 49 PageID 7385




            (2) despite internal policies prohibiting sharing information about shareholders and

     treating that information as “highly confidential” Mirman and Rose presented and received all

     originally issued certificates in the names of 25 shareholders (SF ¶103, 105);

            (3) Mirman and Rose requested multiple attestation letters from Island in the process

     of selling the issuers (SF ¶ 35-38); and

            (4) Island received requests for the transfer of all the issued securities by one law firm

     representing a handful of buyers (with the same counsel and buyers across multiple issuers)

     who possessed all originally issued certificates with blank stock powers (SF ¶34, 40).

            Dilley and Island also failed to respond to red flags indicating that the sales involved

     securities owned and/or controlled by affiliates that could not avail themselves of an exemption

     from registration. In doing so, Dilley and Island did not follow Island’s own policies and

     procedures prohibiting the preparation of unlegended stock certificates for sales by affiliates.

     (SF ¶106-109). Inadequate policies, procedures and training contributed to Island’s ignoring

     red flags that should have alerted it that its own conduct violated Section 5. (SF ¶102-111).

     For example, Island’s policies and procedures provided that shares without restrictive legend

     “can NOT be issued in the name of an insider” (emphasis in original), and that Island shall

     obtain a “list of insiders/control persons” from new clients. (SF ¶106). However, Island

     neither received nor produced any such list of insiders or control persons for any of the

     Mirman/Rose Companies. (SF ¶107).

            Island’s Director of Operations (who reported to Dilley) trained the processors,

     believed that “insider” included “affiliates” as defined in Rule 144, but mistakenly understood

     that someone was an affiliate only if they were a named officer or 15%+ shareholder. (SF ¶108,



                                                   34
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 38 of 49 PageID 7386




     110). Island’s Director of Operations, also mistakenly believed that someone with less than

     15% could ever be deemed an “affiliate” (despite the “affiliate” definition including those not

     only controlling an issuer, but also being controlled by or together with an issuer). (SF ¶109).

     By rubber-stamping these issuances and transfer requests, despite these red flags, Island and

     Dilley repeatedly played a significant role in the unlawful distributions of Mirman/Rose

     Company shares in violation of Section 5. (SF ¶111).

            Having met its burden to establish a prima facie violation, the burden shifts to the

     Defendants to prove the securities qualified for a registration exemption. SEC v. Ralston

     Purina Co., 346 U.S. 119, 126 (1953); Doran v. Petroleum Management Co., 545 F.2d 893,

     899 (5th Cir. 1977). The Defendants have not pleaded any exemptions as an affirmative

     defense, nor have they put forth any evidence that the securities were sold pursuant to any

     exemptions. Accordingly, the Court should grant summary judgment for the Commission on

     Count XIV of the Complaint alleging Section 5 violations.

     C. Violations of Section 15(c)(2) and Rule 15c2-11 of the Exchange Act

            The Commission is also entitled to summary judgment on Count I of the Complaint,

     which alleges Spartan violated Section 15(c)(2) and Rule 15c2-11 of the Exchange Act and

     Count II which alleges Dilley, Eldred and Lopez aided and abetted Spartan in violating those

     sections. Section 15(c)(2)(A) of the Exchange Act generally prohibits broker-dealers from

     inducing or attempting to induce the purchase or sale of any security by means of any

     fraudulent, deceptive, or manipulative act or practice, or making any fictitious quotation.

     Section 15(c)(2)(D) authorizes the Commission to “. . . by rules and regulations define, and




                                                   35
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 39 of 49 PageID 7387




     prescribe means reasonably designed to prevent, such acts or practices as are fraudulent,

     deceptive, or manipulative and such quotations as are fictitious.”

            Violations of such rules and regulations do not require a finding of scienter. See In re

     Franklin N. Wolf, Exchange Act Rel. No. 36523, 1995 WL 704151 (Nov. 29, 1995) (scienter

     not required under Rule 15c2-6 because it is a rule “reasonably designed to prevent”

     manipulative acts). Cf. United States v. O'Hagan, 521 U.S. 642, 753 (1997) (Commission may

     prohibit acts “not themselves fraudulent” under Section 14(e) of the Exchange Act (analogous

     to Section 15(c)(2)(D))); Schreiber v. Burlington Northern Inc., 472 U.S. 1, 11 n.11 (1985)

     (“reasonably designed” language of Section 14(e) gives the Commission “latitude to regulate

     nondeceptive activities” as a “means of preventing manipulative acts”). To establish aiding-

     and-abetting liability, the Commission must show the Defendants knowingly or recklessly

     provide substantial assistance to another person in violation of any provision. SEC v. Goble,

     682 F.3d 934, 947 (11th Cir. 2012).

            Pursuant to this authorization, the Commission adopted Rule 15c2-11, which requires

     broker-dealers to gather and review specified information about the issuer prior to initiating or

     resuming quotations in its securities. A broker-dealer seeking to be the initial market maker

     (i.e. requesting to make unpriced quotations in a quotation medium) must file a Form 211 with

     FINRA evidencing compliance with Rule 15c2-11. See Forms 211 referenced in SF ¶20 and

     64.

            Rule 15c2-11 requires broker-dealers to obtain information required by subsection (a)

     (e.g. Forms S-1 and periodic reports). Considering that information, plus “any other material

     information (including adverse information) regarding the issuer” in its possession, Rule 15c2-



                                                    36
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 40 of 49 PageID 7388




     11(b)(3), the broker-dealer must have a reasonable basis to believe that the information

     required by subsection (a) is accurate in all material respects and its source is reliable. In other

     words, Rule 15c2-11 prohibits blanket reliance on public filings. Rather, the broker-dealer

     must review the required information “in the context of all other information about the issuer

     in its knowledge or possession.” Publication or Submission of Quotations Without Specified

     Information, Exch. Act Rel. No. 41110, 64 FR 11124, 11149 (Mar. 8, 1999). The broker-

     dealer must be alert to any “red flags,” for example, material inconsistencies between that

     information and other information in the broker-dealer’s knowledge or possession. Id. at

     11147-49. If red flags appear at any stage of the review process, the broker-dealer “cannot”

     publish quotations unless and until those red flags are reasonably addressed. Id. at 11149.

             Spartan violated, and Dilley, Eldred and Lopez aided and abetted violations of, Rule

     15c2-11 by failing to have a reasonable basis under the circumstances for believing that the

     Rule 15c2-11(a) information (including the Forms S-1 and periodic reports) was accurate in

     all material respects and its source was reliable. (SF ¶9-88). In fact, Spartan and its principals

     had reason to believe the information was not reliable yet failed to report that information on

     the Form 211 or to otherwise follow up on glaring red flags. (SF ¶12-88).

             Pursuant to Rule 15c2-11 Spartan and its principals were obligated to, but failed to

     address red flags and other adverse information in its possession about the issuer before

     initiating price quotations. For example, striking similarities existed in the public filings across

     the issuers which, combined with Spartan’s awareness of Mirman and Rose’s control,

     substantially cast doubt on the accuracy of the filings and should have raised red flags. (SF

     ¶12-24, 41). Spartan never questioned the fact that each Mirman/Rose Company had a similar



                                                     37
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 41 of 49 PageID 7389




     profile, much of which derived from the substantially similar Forms S-1 (1) the same number

     of shareholders (24); (2) the same number of issued shares; (3) the same number of shares

     owned per shareholder; (4) the same offering size; and (5) similar annual budgets (for

     effectuation of vastly different business plans). (SF ¶41).

             Additionally, even though Dilley and Spartan took direction from Mirman and/or Rose

     when completing the Forms 211, Spartan did nothing to confirm the authority of Mirman and

     Rose to act for the Mirman/Rose Companies (i.e. whether they were a reliable source of

     information) – nor did it receive any documentation establishing that authority. (SF ¶17-18).

             Spartan then created a gaping hole in its review process by the fact that Dilley and

     Eldred, who were familiar with the issuers and signed the Forms 211, ceded all responsibility

     after the initial filing of the Form 211 application. (SF ¶98). Dilley and Eldred left it to Lopez

     and other employees to address FINRA’s deficiency letters, which frequently raised specific

     red flags that Spartan was required to address. (SF ¶45-50, 96-101).            Lopez, registered

     principal and Chief Compliance Officer of Spartan and the Chief Compliance Officer of Island

     did not attempt to familiarize himself with the issuers when approving Spartan’s responses,

     and thus had no reasonable basis as to the accuracy of the information or reliability of its source

     when approving responses to FINRA across multiple Forms 211. (SF ¶8, 45, 50, 92, 93, 96-

     101).

             As a result, Spartan ignored the substantial similarities among the Forms S-1 that

     undermined the fundamental premise that each issuer had a specific business plan run

     exclusively by a different sole officer (versus having no plan or purpose other than being sold




                                                     38
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 42 of 49 PageID 7390




     as a public vehicle by Mirman and Rose, or Daniels and Harrison for the benefit of Fan). (SF

     ¶9-88).

               Moreover, in assessing this Rule 15c2-11(a) information, Dilley, Eldred and Lopez also

     knew or ignored a number of “red flags” (i.e. “adverse information” per Rule 15c2-11(b)) as

     to the accuracy of the information and reliability of its source. For example, Dilley knew that

     Mirman and Rose solicited him to file the Forms 211, and misrepresented to FINRA that it

     was the sole officers who had done so. (SF ¶19-21, 42-43, 51-56).

               Even when faced with specific questions by a FINRA examiner, Spartan and Dilley

     continued to misrepresent the facts to FINRA. (SF ¶42-50). On November 6, 2013, Rose

     solicited Dilley to file a Form 211 for a Mirman/Rose Company, Envoy. (SF ¶42). In a series

     of deficiency letters, FINRA repeatedly questioned whether Envoy was related to another

     Mirman/Rose Company, Kids Germ. (SF ¶44). Specifically, FINRA asked Spartan for detailed

     descriptions of any relationship between or among Envoy, Kids Germ, Jocelyn Nicholas

     (Envoy’s sole officer), Mark Nicholas (Kids Germ’s sole officer), and Spartan. (SF ¶45).

     Dilley’s assistant sent Dilley and Lopez a draft response and told them: “I believe Shelly [Rose]

     sent us this one. We did a 211 with Mark Nicholas for Kids Germ Defense back in 2010.”

     Within an hour, Lopez responded to the assistant and Dilley: “I am not familiar with any of

     those people or that company.” (SF ¶45). Dilley responded: “No idea, just go ahead and send

     it to the company and see what they come back with.” (SF ¶46). Spartan responded to FINRA

     that there were no such relationships (other than Jocelyn and Mark Nicholas’ marriage) based

     on a letter provided by Rose and signed by Jocelyn Nicholas.

               FINRA inquired a second time for a “detailed description of any past relationship



                                                     39
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 43 of 49 PageID 7391




     between Jocelyn Nicholas and Kids Germ.” (emphasis in original). (SF ¶47).        In response,

     Spartan submitted a letter signed by Jocelyn Nicholas that she was only a shareholder of Kids

     Germ. (SF ¶48). Spartan failed to investigate these FINRA inquiries, despite the facts readily

     in its possession that: (1) Spartan filed both the Envoy and Kids Germ Form 211 at Rose’s

     request; (2) Envoy and Kids Germ had 11 shareholders in common (including the sole officers

     of two other Mirman/Rose Companies) and the same capitalization structure (9,000,000

     control block, 3,000,000 Form S-1 shares among 24 shareholders); and (3) Dilley had

     attempted to arrange a sale of Kids Germ for Rose shortly after the Form 211 clearance. (SF

     ¶49).

             At least some of these facts were readily available on Spartan’s computer network, on

     which it maintains a specific Form 211 file folder organized by issuer. Rather, Dilley and

     Lopez responded offhand that they were not familiar with Kids Germ and instructed the

     assistant simply to see what Envoy says. (SF ¶50).

             Dilley also knew of another red flag in that the Mirman/Rose Companies were intended

     for reverse mergers, including the fact that the first Mirman/Rose Company (Kids Germ) was

     available for sale shortly after its Form 211 clearance. (SF ¶49). Lopez and Dilley also failed

     to investigate the red flags directly and repeatedly raised by FINRA in the Envoy Form 211.

     (SF ¶42-48).

             Similarly, Spartan and Eldred failed to recognize significant red flags related to the

     Daniels/Harrison Companies. (SF ¶57-88). Daniels and Harrison have been friends with

     Eldred for at least 10 years and Eldred was aware from the onset that Daniels and Harrison

     were taking companies public to sell as “OTCBB vehicles.” (SF ¶65). In fact, Harrison and



                                                   40
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 44 of 49 PageID 7392




     Eldred’s wife had each been the sole officer of a company which had been acquired by reverse

     merger. (SF ¶66). Eldred even sought guidance from Harrison regarding whether FINRA

     would grow suspicious if his wife “created another public company.” (SF ¶67). Specifically,

     in November 2010, Eldred asked Harrison whether the head of FINRA’s Form 211 group

     would have any concern if his wife “creates another public company” and Harrison responded:

     “I don’t think so. [Eldred’s wife] operated [her prior company] for a couple of years before

     the acquisition. [Daniels] might know better. We are filing [Dinello/AF Ocean] under my

     name and it has been two years since [Harrison’s other issuer]’s acquisition.” (SF ¶67).

            Daniels requested Island act as the transfer agent for Dinello/AF Ocean and Spartan

     also filed the Form 211 for Dinello/AF Ocean. (SF ¶68-69). Spartan misrepresented in the

     Form 211 that Eldred was contacted by the second officer of Dinello/AF Ocean. (SF ¶70).

     However, that officer never communicated with Spartan and had never even heard of Spartan

     or Eldred. (SF ¶70).     Spartan also misrepresented that there was no present or future

     arrangement with respect to the transfer or disposition of any of the registered shares despite

     Eldred being aware that Dinello/AF Ocean was for sale as a public vehicle soon after FINRA

     cleared its Form 211. (SF ¶71-72). In an email dated July 20, 2011, Daniels asked Eldred if

     he knew whether a lawyer “may need a shell for” a reverse merger and indeed on July 22,

     2011, Eldred put Daniels in contact with that lawyer for “an OTCBB vehicle that [Daniels]

     would like to do something with.” (SF ¶72-73).

            Less than one month later, Daniels, still looking for a buyer for Dinello/AF Ocean,

     again asked Eldred about “available vehicles for a [reverse merger]” with Dinello/AF Ocean.

     (SF ¶74). Daniels eventually sold Dinello/AF Ocean to Fan, a fact Eldred learned as early as


                                                   41
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 45 of 49 PageID 7393




     October 2011. (SF ¶75).      Selling issuers was quite lucrative. Daniels and Harrison sold

     Dinello/AF Ocean, to Andy Fan for approximately $500,000 in his endeavor to amass a roster

     of public companies for later reverse mergers with Chinese companies. (SF ¶62).

            Daniels and Fan then agreed to create three more public vehicles: Court/ChinAmerica,

     Wallbeds/Sichuan, and TTB/Ibex, and retained Spartan to file Forms 211 for the companies.

     (SF ¶63-64). Eldred did not review the Forms S-1 in connection with the Forms 211 – rather

     he believed Rule 15c2-11 required only that Spartan possess certain documents that it had

     received from a reliable source. (SF ¶80).

            Eldred sought to use one of the Daniels/Harrison Companies for his own purposes even

     while the Form 211 Eldred had signed was pending (in contravention of the purported business

     plan as set forth in the Form S-1). (SF ¶78). In an email Daniels told Eldred: “Don’t forget

     that Andy [Fan] has three companies that he is doing registrations on including the 211 we

     filed on Court. So there should be plenty of room for you to have a meeting of the minds with

     Andy [Fan]. Court is a super clean company that is a non-shell and the assets are fully

     depreciated so there can be a disposal of assets for a real clean deal if needed. Absolutely no

     debt or problems.” Eldred responded: “I would be happy to use Court as a vehicle.” (SF ¶78).

     At the same time, Eldred negotiated with Fan to use Dinello/AF Ocean as a “public OTCBB

     shell” for a potential reverse merger with Spartan’s parent company. Specifically, by email

     dated July 11, 2012, Eldred wrote Fan (copying Daniels and Harrison): “The net result is that

     you and your investors get an equity interest in our business, and you end up with the same

     basic public OTCBB shell that you have now.” (SF ¶76).




                                                   42
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 46 of 49 PageID 7394




               Eldred and Spartan also ignored red flags when responding to FINRA’s deficiency

     letters. (SF ¶81-87). Eldred signed the Form 211 for TTB/Ibex and received draft deficiency

     letter responses regarding the company. (SF ¶81). FINRA’s deficiency letter raised eight

     detailed questions, including: (1) all relationships among the shareholders and officers; (2)

     present or future arrangements by which any person other than the named shareholder has

     control over the Form S-1 shares; (3) confirmation of the Form 211’s representation that

     TTB/Ibex has no intent either to effect a sale of shares or engage in change-of-control

     transaction; and (4) TTB/Ibex’s shell company status. (SF ¶82). Rather than conduct any of

     its own due diligence Spartan cut-and-pasted a response letter drafted by Catherine Bradaick,

     an employee of Dinello/AF Ocean and shareholder of TTB/Ibex, which listed Fan as an officer

     of TTB/Ibex as of September 2013 and the shareholders (the vast majority of which were

     shareholders of Dinello/AF Ocean, Court/ChinAmerica, and Wallbeds/Sichuan) as friends of

     Daniels. (SF ¶82-83). In its response to FINRA, Spartan failed to disclose any aspect of the

     Daniels/Fan/Spartan relationship (despite Eldred knowing that Daniels had prepared three

     Forms S-1 for Fan). (SF ¶84).

               Finally, in July 2014, Harrison contacted Eldred to file a Form 211 for PurpleReal, the

     last relevant issuer. 140 (SF ¶85). After Spartan submitted the Form 211, FINRA requested

     proof of payment by the shareholders (many of whom also appeared as shareholders of the

     other Daniels/Harrison Companies), and Spartan learned that Daniels and Harrison had paid

     for all the shares. (SF ¶86). Daniels routinely paid for the shares of approximately 30 friends

     and family in privately-held companies he acquired. (SF ¶59). Nevertheless, Eldred approved


     140
           The SEC issued a stop order against PurpleReal. (SF ¶88).


                                                     43
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 47 of 49 PageID 7395




     Spartan’s response to FINRA which misrepresented that the shareholders had purchased their

     shares and submitted checks to the issuer. (SF ¶87).

            Lopez was Spartan’s Chief Compliance Officer and the principal responsible for

     effectuating its extensive written policies and procedures applicable to Form 211 applications.

     (SF ¶89-92). Lopez knowingly or recklessly ignored those procedures (including his own

     personal obligations thereunder) and the other requirements inherent in Rule 15c2-11,

     including failing to conduct any investigation or inquiry into red flags explicitly raised by

     FINRA in at least 7 deficiency letters and other adverse information in Spartan’s possession,

     or even to familiarize himself with the issuers. (SF ¶89-101).

            Lopez was tasked with reviewing the FINRA deficiency letters and Spartan’s draft

     responses thereto despite his not being involved in the original Form 211 and a general lack of

     familiarity with the issuers. (SF ¶99).    For example, by email dated October 18, 2013, a

     Spartan employee sent Eldred (the signing principal on the specific Form 211) a FINRA

     deficiency letter and draft response stating: “I know that [Lopez] looks at these now, but he’s

     been slammed . . . . Any way you could make an exception and review this one?” (SF ¶100).

            Additionally, Lopez only cursorily reviewed the deficiency letters for at least three

     Forms 211, approving the response within an hour of receipt and without any apparent inquiry

     into FINRA’s questions (or the issuer more generally) despite FINRA raising specific red flags.

     (SF ¶101).

            As a result of the conduct set forth above, Spartan violated Section 15(c)(2) and Rule

     15c2-11 of the Exchange and Dilley, Eldred and Lopez aided and abetted Spartan in violating

     those sections as they were a substantial factor in Spartan’s failure to (among other things)



                                                   44
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 48 of 49 PageID 7396




     have a reasonable basis for believing that required information about the Mirman/Rose

     Companies and Daniels/Harrison Companies was accurate and from a reliable source despite

     a host of red flags to the contrary.

                                            IV. Conclusion

             Based on the foregoing, the Commission respectfully asks the Court grant this motion

     and enter partial summary judgment 141 on Counts I and II of the Complaint, alleging violations

     of 15(c)(2) and Rule 15c2-11 of the Exchange Act, and Count XIV alleging violations of

     Sections 5(a) and 5(c) of the Securities Act.

                                                          Respectfully submitted,

      August 21, 2020                                     By: s/Wilfredo Fernandez
                                                          Wilfredo Fernandez
                                                          Senior Trial Counsel
                                                          Fla. Bar No. 142859
                                                          Telephone: (305) 982-6376
                                                          Facsimile: (305) 536-4154
                                                          E-mail: Fernandezw@sec.gov

                                                          Christine Nestor
                                                          Senior Trial Counsel
                                                          Fla. Bar No. 597211
                                                          Telephone: (305) 982-6367
                                                          Facsimile: (305) 536-4154
                                                          E-mail: nestorc@sec.gov

                                                          Alise Johnson
                                                          Senior Trial Counsel
                                                          Fla. Bar No. 0003270
                                                          Telephone: (305) 982-6385
                                                          Facsimile: (305) 536-4154
                                                          E-mail: johnsonali@sec.gov

     141
        The Commission seeks permanent injunctive relief, civil penalties, penny stock bars against
     Spartan, Dilley, Eldred, and Lopez and, disgorgement against Island. The Commission
     believes it appropriate to address the issue of remedies after liability has been determined.



                                                     45
Case 8:19-cv-00448-VMC-CPT Document 103 Filed 08/21/20 Page 49 of 49 PageID 7397




                                                        ATTORNEYS FOR PLAINTIFF
                                                        SECURITIES AND EXCHANGE
                                                        COMMISSION
                                                        801 Brickell Avenue, Suite 1950
                                                        Miami, Florida 33131
                                                        Telephone: (305) 982-6300




                                  CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that a true and correct copy of the foregoing was served as

     indicated below on this 21st day of August 2020 upon the following:

     Caleb Kruckenberg, Esq.
     Kara Rollins, Esq.
     New Civil Liberties Alliance
     1225 19th St. NW, Suite 450
     Washington, DC. 20036
     Email: caleb.kruckenberg@ncla.legal

     Counsel for Spartan Securities Group, LTD., Island Capital Management LLC., Carl E.
     Dilley, Micah J. Eldred and David D. Lopez
     Via email




                                                        s/Wilfredo Fernandez
                                                        Wilfredo Fernandez




                                                 46
